 



[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Exhibit 10.26
EXECUTION COPY
 
REGISTRATION RIGHTS AGREEMENT
between
DYNAVAX TECHNOLOGIES CORPORATION
and
SYMPHONY DYNAMO HOLDINGS LLC
 
Dated as of April 18, 2006
 
 
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 



--------------------------------------------------------------------------------



 



Table of Contents

              Section       Page
Section 1.
  Definitions.     1  
 
           
Section 2.
  Registration.     2  
 
           
Section 3.
  Related Obligations     3  
 
           
Section 4.
  Obligations Of The Investor(s)     7  
 
           
Section 5.
  Expenses of Registration     8  
 
           
Section 6.
  Indemnification     8  
 
           
Section 7.
  Contribution     12  
 
           
Section 8.
  Reports Under The Exchange Act     12  
 
           
Section 9.
  Assignment of Registration Rights     12  
 
           
Section 10.
  Amendment of Registration Rights     13  
 
           
Section 11.
  Miscellaneous     13  

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
     REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of April 18,
2006, by and between DYNAVAX TECHNOLOGIES CORPORATION, a Delaware corporation
(“Dynavax”), and SYMPHONY DYNAMO HOLDINGS LLC, a Delaware limited liability
company (together with its permitted successors, assigns and transferees,
“Holdings”).
RECITALS:
     WHEREAS, in connection with the exercise by Dynavax of the Purchase Option
under the Purchase Option Agreement, by and among Dynavax, Holdings and Symphony
Dynamo, Inc., a Delaware corporation (“Symphony Dynamo”), of even date herewith
(the “Purchase Option Agreement”), Dynavax may elect to issue shares of
Dynavax’s common stock, par value $0.001 per share (“Dynavax Common Stock”)
(such shares of Dynavax Common Stock when and if issued, the “Purchase Option
Shares”) to Holdings in partial payment of the Purchase Price in accordance with
the terms of the Purchase Option Agreement;
     WHEREAS, in connection with the Warrant Purchase Agreement by and between
the parties hereto of even date herewith (the “Warrant Purchase Agreement”),
Dynavax has agreed, upon the terms and subject to the conditions of the Warrant
Purchase Agreement, to issue and sell on the date hereof to Holdings a warrant
(the “Warrant”) which will be exercisable to purchase shares of Dynavax Common
Stock (such shares of Dynavax Common Stock as exercised, the “Warrant Shares”)
in accordance with the terms of the Warrant Purchase Agreement and the Warrant;
and
     WHEREAS, to induce Holdings to execute and deliver the Purchase Option
Agreement and the Warrant Purchase Agreement, Dynavax has agreed to provide
certain registration rights under the Securities Act of 1933, as amended (the
“Securities Act”), and applicable state securities laws with respect to the
Purchase Option Shares;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Dynavax and Holdings (the
“Parties”) hereby agree as follows:
          Section 1. Definitions.
          (a) Capitalized terms used but not defined herein are used as defined
in Purchase Option Agreement (including Annex A thereto).
          (b) As used in this Agreement, the following terms shall have the
following meanings:
     (i) “Effective Registration Date” means the date that the Registration
Statement (as defined below) is first declared effective by the SEC.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

1



--------------------------------------------------------------------------------



 



     (ii) “Investor(s)” means Holdings, any transferee or assignee thereof to
whom Holdings assigns its rights under this Agreement and who agrees to become
bound by the provisions of this Agreement in accordance with Section 9 and any
transferee or assignee thereof to whom a transferee or assignee assigns its
rights under this Agreement and who agrees to become bound by the provisions of
this Agreement in accordance with Section 9.
     (iii) “Purchase Option Related Registrable Securities” means (i) the
Purchase Option Shares, and (ii) any Dynavax Common Stock issued with respect to
the Purchase Option Shares as a result of any stock split, stock dividend,
recapitalization, exchange or similar event or otherwise.
     (iv) “register,” “registered,” and “registration” refer to a registration
effected by preparing and filing one or more Registration Statements in
compliance with the Securities Act and pursuant to Rule 415, and the declaration
or ordering of effectiveness of such Registration Statement(s) by the SEC.
     (v) “Registrable Securities” means, collectively, the Warrant Related
Registrable Securities and the Purchase Option Related Registrable Securities;
provided, however, that any such securities will cease to be Registrable
Securities on the earlier of (A) the date as of which the Investor(s) may sell
such securities without restriction pursuant to Rule 144(k) (or successor
thereto) promulgated under the Securities Act, or (B) the date on which the
Investor(s) shall have sold all such securities.
     (vi) “Registration Statement” means a registration statement or
registration statements of Dynavax filed under the Securities Act covering the
Registrable Securities.
     (vii) “Rule 144” has the meaning set forth in Section 8 of this Agreement.
     (viii) “Rule 415” means Rule 415 under the Securities Act or any successor
rule providing for offering securities on a continuous or delayed basis.
     (ix) “Warrant Related Registrable Securities” means (A) the Warrant Shares
issued or issuable upon exercise of the Warrant; and (B) any shares of capital
stock issued or issuable with respect to the Warrant Shares or the Warrant as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise, and in the case of the Warrant, without regard to any
limitations on exercise.
     Section 2. Registration.
     (a) Right to Registration.
     (i) Purchase Option Related Registration. In the event Dynavax elects to
exercise the Purchase Option as set forth in the Purchase Option Agreement, and
in so doing elects to issue Purchase Option Related Registrable Securities,
Dynavax shall prepare and, in accordance with Section 2(a)(ii)(A) of the
Purchase Option Agreement, file with the SEC a Registration Statement on Form
S-3 covering the resale of the Purchase Option Related Registrable Securities.
The Registration Statement prepared
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

2



--------------------------------------------------------------------------------



 



pursuant hereto shall register for resale that number of shares of Dynavax
Common Stock equal to the number of Purchase Option Related Registrable
Securities as would be issued pursuant to the terms of the Purchase Option
Agreement. Dynavax shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable
following the Purchase Option Exercise Date.
     (ii) Warrant Related Registration. Dynavax shall prepare, and, as soon as
practicable but in no event later than [ * ] days after the Closing Date, file
with the SEC a Registration Statement on Form S-3 covering the resale of all of
the Warrant Related Registrable Securities. The Registration Statement prepared
pursuant hereto shall register for resale at least that number of shares of
Dynavax Common Stock equal to the number of Warrant Related Registrable
Securities as of the trading day immediately preceding the date the Registration
Statement is initially filed with the SEC, subject to adjustment as provided in
Section 2(c). Dynavax shall use commercially reasonable efforts to have the
Registration Statement declared effective by the SEC as soon as practicable
following the Closing Date.
          (b) Ineligibility for Form S-3. In the event that Form S-3 is not
available for the registration of the resale of Registrable Securities
hereunder, Dynavax shall (i) register the resale of the Registrable Securities
on another appropriate form reasonably acceptable to Holdings (which acceptable
forms shall include Form S-1) (in the case of the resale of Purchase Option
Related Registrable Securities, in accordance with Section 2(a)(ii)(A) of the
Purchase Option Agreement); and (ii) undertake to register the Registrable
Securities on Form S-3 as soon as such form is available; provided that Dynavax
shall maintain the effectiveness of the Registration Statement then in effect
until such time as a Registration Statement on Form S-3 covering the Registrable
Securities has been declared effective by the SEC.
          (c) Sufficient Number of Shares Registered. In the event the number of
shares available under a Registration Statement filed pursuant to Section 2(a)
is insufficient to cover all of the Registrable Securities required to be
covered by such Registration Statement, Dynavax shall amend the applicable
Registration Statement, or file a new Registration Statement (on the short form
available therefor, if applicable), or both, so as to cover at least 100% of the
number of such Registrable Securities as of the trading day immediately
preceding the date of the filing of such amendment or new Registration
Statement, in each case, as soon as practicable, but in any event not later than
fifteen (15) days after Dynavax becomes aware of the necessity therefor. Dynavax
shall use commercially reasonable efforts to cause such amendment and/or new
Registration Statement to become effective as soon as practicable following the
filing thereof. For purposes of the foregoing provision, the number of shares
available under a Registration Statement shall be deemed “insufficient to cover
all of the Registrable Securities” if at any time the number of shares of
Dynavax Common Stock available for resale under such Registration Statement is
less than the number of Registrable Securities. The calculation set forth in the
foregoing sentence shall be made without regard to any limitations on the
exercise of any Warrant and such calculation shall assume that each Warrant is
then exercisable into shares of Dynavax Common Stock.
          Section 3. Related Obligations. At such time as Dynavax is obligated
to file a Registration Statement with the SEC pursuant to Section 2(a), 2(b) or
2(c), Dynavax will use
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

3



--------------------------------------------------------------------------------



 



commercially reasonable efforts to effect the registration of the Registrable
Securities in accordance with the intended method of disposition thereof and,
pursuant thereto (except at such times as Dynavax may be required to delay or
suspend the use of a prospectus forming a part of the Registration Statement
pursuant to Section 3(l), at which time Dynavax’s obligations under
Sections 3(a), (b), (c), (d), (i) and (k) may also be suspended, as required),
Dynavax shall have the following obligations:
          (a) Dynavax shall keep each Registration Statement effective pursuant
to Rule 415 at all times until the earlier of (i) the date as of which the
Investor(s) may sell all of the Registrable Securities covered by such
Registration Statement without restriction pursuant to Rule 144(k) (or successor
thereto) promulgated under the Securities Act, or (ii) the date on which the
Investor(s) shall have sold all the Registrable Securities covered by such
Registration Statement (the “Registration Period”).
          (b) Dynavax shall prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to a Registration
Statement and the prospectus used in connection with such Registration Statement
as may be necessary to keep such Registration Statement effective at all times
during the Registration Period, and, during such period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of Dynavax covered by such Registration Statement until
such time as all of such Registrable Securities shall have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in such Registration Statement. In the case of amendments
and supplements to a Registration Statement which are required to be filed
pursuant to this Agreement (including pursuant to this Section 3(b)) by reason
of Dynavax filing a report on Form 10-K, Form 10-Q or Form 8-K or any analogous
report under the Exchange Act, Dynavax shall have incorporated such report by
reference into such Registration Statement, if applicable, or shall file such
amendments or supplements with the SEC on the same day on which the Exchange Act
report is filed which created the requirement for Dynavax to amend or supplement
such Registration Statement.
          (c) Dynavax shall furnish to each Investor whose Registrable
Securities are included in any Registration Statement, without charge,
(i) promptly after the same is prepared and filed with the SEC, at least one
copy of such Registration Statement and any amendment(s) thereto, including
financial statements and schedules, and each preliminary prospectus; (ii) upon
the effectiveness of any Registration Statement, ten (10) copies of the
prospectus included in such Registration Statement and all amendments and
supplements thereto (or such other number of copies as such Investor may
reasonably request); and (iii) such other documents, including copies of any
preliminary or final prospectus, as such Investor may reasonably request from
time to time in order to facilitate the disposition of the Registrable
Securities owned by such Investor.
          (d) Dynavax shall use commercially reasonable efforts to (i) register
and qualify, unless an exemption from registration and qualification applies,
the resale by Investor(s) of the Registrable Securities covered by a
Registration Statement under such other securities or “blue sky” laws of such
jurisdictions in the United States as Investor(s) reasonably request;
(ii) prepare and file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof during
the Registration Period; and (iii) take such other actions as may be
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

4



--------------------------------------------------------------------------------



 



necessary to maintain such registrations and qualifications in effect at all
times during the Registration Period; provided, however, that Dynavax shall not
be required in connection therewith or as a condition thereto to (x) qualify to
do business in any jurisdiction where it would not otherwise be required to
qualify but for this Section 3(d), (y) subject itself to general taxation in any
such jurisdiction, or (z) file a general consent to service of process in any
such jurisdiction. Dynavax shall promptly notify each Investor who holds
Registrable Securities of the receipt by Dynavax of any notification with
respect to the suspension of the registration or qualification of any of the
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction in the United States or its receipt of actual notice of the
initiation or threatening of any proceeding for such purpose.
          (e) Dynavax shall notify each Investor in writing of the happening of
any event (without an obligation to provide the details of such event), as
promptly as practicable after becoming aware of such event, as a result of which
the prospectus included in a Registration Statement, as then in effect, includes
an untrue statement of a material fact or omission to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading, and,
subject to Section 3(l) hereof, promptly prepare a supplement or amendment to
such Registration Statement to correct such untrue statement or omission.
Dynavax shall also promptly notify each Investor in writing when a prospectus or
any prospectus supplement or post-effective amendment has been filed, and when a
Registration Statement or any post-effective amendment has become effective.
          (f) Dynavax shall use commercially reasonable efforts to prevent the
issuance of any stop order or other suspension of effectiveness of a
Registration Statement, or the suspension of the qualification of any of the
Registrable Securities for sale in any jurisdiction and, if such an order or
suspension is issued, to obtain the withdrawal of such order or suspension at
the earliest possible moment.
          (g) In the event that any Investor is deemed to be an “underwriter”
with respect to the Registrable Securities, upon the written request of such
Investor in connection with such Investor’s due diligence requirements, if any,
Dynavax shall make available for inspection by (i) such Investor, and (ii) any
legal counsel, accountants or other agents retained by the Investor
(collectively, “Inspectors”), all pertinent financial and other records, and
pertinent corporate documents and properties of Dynavax (collectively,
“Records”), as shall be reasonably deemed necessary by each Inspector, and cause
Dynavax’s officers, directors and employees to supply all information which any
Inspector may reasonably request; provided, however, that each Inspector and
such Investor shall agree in writing to hold in strict confidence and shall not
make any disclosure (except with respect to an Inspector, to the relevant
Investor) or use of any Record or other information which Dynavax determines in
good faith to be confidential, and of which determination the Inspectors are so
notified, unless the release of such Records is ordered pursuant to a final,
non-appealable subpoena or order from a court or government body of competent
jurisdiction. Each Investor agrees that it shall, upon learning that disclosure
of such Records is required or is sought in or by a court or governmental body
of competent jurisdiction or through other means, give prompt notice to Dynavax
and allow Dynavax, at its expense, to undertake appropriate action to prevent
disclosure of, or to obtain a protective order for, the Records deemed
confidential. Nothing herein (or in any other confidentiality agreement between
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

5



--------------------------------------------------------------------------------



 



Dynavax and any Investor) shall be deemed to limit the Investor(s)’ ability to
sell Registrable Securities in a manner which is otherwise consistent with
applicable laws and regulations.
          (h) Dynavax shall hold in confidence and not make any disclosure of
information concerning an Investor provided to Dynavax unless (i) disclosure of
such information is necessary to comply with federal or state securities laws or
the rules of any securities exchange or trading market on which the Dynavax
Common Stock is listed or traded, (ii) the disclosure of such information is
necessary to avoid or correct a misstatement or omission in any Registration
Statement, or (iii) the release of such information is ordered pursuant to a
subpoena or other final, non-appealable order from a court or governmental body
of competent jurisdiction. Dynavax agrees that it shall, upon learning that
disclosure of such information concerning an Investor is sought in or by a court
or governmental body of competent jurisdiction or through other means, give
prompt written notice to such Investor and allow such Investor, at the
Investor’s expense, to undertake appropriate action to prevent disclosure of, or
to obtain a protective order for, such information.
          (i) Dynavax shall use commercially reasonable efforts either to
(i) cause all the Registrable Securities covered by a Registration Statement to
be listed on each securities exchange on which securities of the same class or
series issued by Dynavax are then listed, if any, if the listing of such
Registrable Securities is then permitted under the rules of such exchange, or
(ii) secure designation and quotation of all the Registrable Securities covered
by a Registration Statement on the NASDAQ National Market. Dynavax shall pay all
fees and expenses in connection with satisfying its obligation under this
Section 3(i).
          (j) Dynavax shall cooperate with the Investor(s) who hold Registrable
Securities being offered and, to the extent applicable, facilitate the timely
preparation and delivery of certificates representing the Registrable Securities
to be offered pursuant to a Registration Statement and enable such certificates
to be in such denominations or amounts, as the case may be, as the Investor(s)
may reasonably request and registered in such names as the Investor(s) may
request.
          (k) If requested by an Investor, Dynavax shall (i) as soon as
practicable incorporate in a prospectus supplement or post-effective amendment
such information as an Investor reasonably requests to be included therein
relating to the sale and distribution of Registrable Securities, including,
without limitation, information with respect to the number of Registrable
Securities being offered or sold, the purchase price being paid therefor and any
other terms of the offering of the Registrable Securities to be sold in such
offering and (ii) as soon as practicable make all required filings of such
prospectus supplement or post-effective amendment after being notified of the
matters to be incorporated in such prospectus supplement or post-effective
amendment.
          (l) Notwithstanding anything to the contrary herein, at any time after
the Registration Statement has been declared effective by the SEC, Dynavax may
delay or suspend the effectiveness of any Registration Statement or the use of
any prospectus forming a part of the Registration Statement due to the
non-disclosure of material, non-public information concerning Dynavax the
disclosure of which at the time is not, in the good faith opinion of Dynavax, in
the best interest of Dynavax (a “Grace Period”); provided, that Dynavax shall
promptly notify the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

6



--------------------------------------------------------------------------------



 



Investor(s) in writing of the existence of a Grace Period in conformity with the
provisions of this Section 3(l) and the date on which the Grace Period will
begin (such notice, a "Commencement Notice”); and, provided further, that no
Grace Period shall exceed [ * ] days, and such Grace Periods shall not exceed an
aggregate total of [ * ] days during any [ * ] day period. For purposes of
determining the length of a Grace Period above, the Grace Period shall begin on
and include the date specified by Dynavax in the Commencement Notice and shall
end on and include the date the Investor(s) receive written notice of the
termination of the Grace Period by Dynavax (which notice may be contained in the
Commencement Notice). The provisions of Section 3(f) hereof shall not be
applicable during any Grace Period. Upon expiration of the Grace Period, Dynavax
shall again be bound by the first sentence of Section 3(e) with respect to the
information giving rise thereto unless such material, non-public information is
no longer applicable. Notwithstanding anything to the contrary, Dynavax shall
cause its transfer agent to deliver unlegended shares of Dynavax Common Stock to
a transferee of an Investor in accordance with the terms of the Warrant Purchase
Agreement in connection with any sale of Registrable Securities with respect to
which an Investor has entered into a contract for sale, and delivered a copy of
the prospectus included as part of the applicable Registration Statement, prior
to the Investor’s receipt of the notice of a Grace Period and for which the
Investor has not yet settled.
          Section 4. Obligations Of The Investor(s).
          (a) At least [ * ] Business Days prior to the first anticipated filing
date of a Registration Statement, Dynavax shall notify each Investor in writing
of the information Dynavax requires from each such Investor if such Investor
elects to have any of such Investor’s Registrable Securities included in such
Registration Statement. It shall be a condition precedent to the obligations of
Dynavax to complete the registration pursuant to this Agreement with respect to
the Registrable Securities of a particular Investor that such Investor shall
furnish to Dynavax such information regarding itself, the Registrable Securities
held by it and the intended method of disposition of the Registrable Securities
held by it as shall be reasonably required to effect the effectiveness of the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as Dynavax may reasonably request.
          (b) Each Investor, by such Investor’s acceptance of the Registrable
Securities, agrees to cooperate with Dynavax as reasonably requested by Dynavax
in connection with the preparation and filing of any Registration Statement
hereunder, unless such Investor has notified Dynavax in writing of such
Investor’s election to exclude all of such Investor’s Registrable Securities
from such Registration Statement.
          (c) Each Investor agrees that, upon receipt of any notice from Dynavax
of the happening of any event of the kind described in Section 3(f) or the first
sentence of Section 3(e), such Investor will immediately discontinue disposition
of Registrable Securities pursuant to any Registration Statement(s) covering
such Registrable Securities until such Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by the second sentence of
Section 3(e) or receipt of notice that no supplement or amendment is required.
          (d) Each Investor covenants and agrees that it will comply with any
applicable prospectus delivery requirements of the Securities Act as applicable
to it in connection with sales
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

7



--------------------------------------------------------------------------------



 



of Registrable Securities pursuant to a Registration Statement.
          Section 5. Expenses of Registration. All reasonable expenses, other
than underwriting discounts and commissions, incurred in connection with
registrations, filings or qualifications pursuant to Sections 2 and 3 hereof,
including, without limitation, all registration, listing and qualifications
fees, printers and accounting fees, and fees and disbursements of counsel for
Dynavax shall be paid by Dynavax. All underwriting discounts and selling
commissions applicable to the sale of the Registrable Securities shall be paid
by the Investor(s), provided, however, that Dynavax shall reimburse the
Investor(s) for the reasonable actual fees and disbursements of one legal
counsel designated by the holders of at least a majority of the Registrable
Securities in connection with registration, filing or qualification pursuant to
Sections 2 and 3 of this Agreement, which amount shall be limited to [ * ] in
total over the term of this Agreement.
          Section 6. Indemnification. In the event any Registrable Securities
are included in a Registration Statement under this Agreement:
          (a) To the fullest extent permitted by law, Dynavax will, and hereby
does, indemnify and hold harmless each Investor, the directors, officers,
partners, members, employees, agents, representatives of, and each Person, if
any, who controls any Investor within the meaning of the Securities Act or the
Exchange Act (each, an “Investor Indemnified Person”), against any losses,
claims, damages, liabilities, judgments, fines, penalties, charges, costs,
reasonable attorneys’ fees, amounts paid in settlement or expenses, joint or
several (collectively, “Claims”), incurred in investigating, preparing or
defending any action, claim, suit, inquiry, proceeding, investigation or appeal
taken from the foregoing by or before any court or governmental, administrative
or other regulatory agency, body or the SEC, whether pending or threatened,
whether or not an Indemnified Person is or may be a party thereto (“Indemnified
Damages”), to which any of them may become subject insofar as such Claims (or
actions or proceedings, whether commenced or threatened, in respect thereof)
arise out of or are based upon: (i) any untrue statement or alleged untrue
statement of a material fact in a Registration Statement or any post-effective
amendment thereto or in any filing made in connection with the qualification of
the offering under the securities or other “blue sky” laws of any jurisdiction
in which Registrable Securities are offered (“Blue Sky Filing”), or the omission
or alleged omission to state a material fact required to be stated therein or
necessary to make the statements therein not misleading; (ii) any untrue
statement or alleged untrue statement of a material fact contained in any
preliminary prospectus if used prior to the Effective Registration Date of such
Registration Statement, or contained in the final prospectus (as amended or
supplemented, if Dynavax files any amendment thereof or supplement thereto with
the SEC) or the omission or alleged omission to state therein any material fact
necessary to make the statements made therein, in the light of the circumstances
under which the statements therein were made, not misleading; (iii) any
violation or alleged violation by Dynavax of any federal, state or common law,
rule or regulation applicable to Dynavax in connection with any Registration
Statement, prospectus or any preliminary prospectus, any amendment or supplement
thereto, or the issuance of any Registrable Securities to Holdings; or (iv) any
material violation of this Agreement (the matters in the foregoing clauses
(i) through (iv) being, collectively, “Violations”). Subject to Section 6(c),
Dynavax shall reimburse the Investor Indemnified Persons, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

8



--------------------------------------------------------------------------------



 



expenses incurred by them in connection with investigating or defending any such
Claim. Notwithstanding anything to the contrary contained herein, the
indemnification agreement contained in this Section 6(a): (A) shall not apply to
a Claim by an Investor Indemnified Person arising out of or based upon a
Violation that occurs in reliance upon and in conformity with information
furnished in writing to Dynavax by or on behalf of any such Investor Indemnified
Person expressly for use in connection with the preparation of the Registration
Statement or any such amendment thereof or supplement thereto if such
information was timely made available by Dynavax pursuant to Section 3(c);
(B) with respect to any preliminary prospectus, shall not inure to the benefit
of any such Person from whom the Person asserting any such Claim purchased the
Registrable Securities that are the subject thereof (or to the benefit of any
Person controlling such Person) if the untrue statement or omission of material
fact contained in the preliminary prospectus was corrected in the prospectus, as
then amended or supplemented, if such prospectus was timely made available by
Dynavax pursuant to Section 3(d), and the Investor Indemnified Person was
promptly advised in writing not to use the incorrect prospectus prior to the use
giving rise to a violation and such Investor Indemnified Person, notwithstanding
such advice, used it or failed to deliver the correct prospectus as required by
the Securities Act and such correct prospectus was timely made available
pursuant to Section 3(d); (C) shall not be available to the extent such Claim is
based on a failure of the Investor Indemnified Person to deliver or to cause to
be delivered the prospectus made available by Dynavax, including a corrected
prospectus, if such prospectus or corrected prospectus was timely made available
by Dynavax pursuant to Section 3(d); and (D) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of Dynavax, which consent shall not be unreasonably withheld or delayed.
Such indemnity shall remain full force and effect regardless of any
investigation made by or on behalf of the Investor Indemnified Person and shall
survive the transfer of the Registrable Securities by the Investor(s) pursuant
to Section 9.
          (b) In connection with any Registration Statement in which an Investor
is participating, each such Investor agrees to severally and not jointly
indemnify, and hold harmless, to the same extent and in the same manner as is
set forth in Section 6(a), Dynavax, each of its directors, each of its officers
who signs the Registration Statement and each Person, if any, who controls
Dynavax within the meaning of the Securities Act or the Exchange Act (each, a
“Company Indemnified Person”), against any Claim or Indemnified Damages to which
any of them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such Claim or Indemnified Damages arise out of or are
based upon any Violation, in each case to the extent, and only to the extent,
that such Violation occurs in reliance upon and in conformity with written
information furnished to Dynavax by such Investor expressly for use in
connection with such Registration Statement; and, subject to Section 6(d), such
Investor will reimburse, promptly as such expenses are incurred and are due and
payable, any legal or other expenses reasonably incurred by a Company
Indemnified Person in connection with investigating or defending any such Claim;
provided, however, that the indemnity agreement contained in this Section 6(b)
and the agreement with respect to contribution contained in Section 7 shall not
apply to amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of such Investor, which consent shall not be
unreasonably withheld or delayed; provided, further, however, that an Investor
shall be liable under this Section 6(b) for only that amount of a Claim or
Indemnified Damages as does not exceed the net proceeds to such Investor as a
result of the sale of Registrable Securities pursuant to such Registration
Statement. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

9



--------------------------------------------------------------------------------



 



behalf of such Company Indemnified Person and shall survive the transfer of the
Registrable Securities by the Investor(s) pursuant to Section 9. Notwithstanding
anything to the contrary contained herein, the indemnification agreement
contained in this Section 6(b) with respect to any preliminary prospectus shall
not inure to the benefit of any Company Indemnified Person if the untrue
statement or omission of material fact contained in the preliminary prospectus
was corrected on a timely basis in the prospectus, as then amended or
supplemented.
          (c) If either an Investor Indemnified Person or a Company Indemnified
Person (an “Indemnified Person”) proposes to assert a right to be indemnified
under this Section 6, such Indemnified Person shall notify either Dynavax or the
relevant Investor(s), as applicable (the “Indemnifying Person”), promptly after
receipt of notice of commencement of any action, suit or proceeding against such
Indemnified Person (an “Indemnified Proceeding”) in respect of which a Claim is
to be made under this Section 6, or the incurrence or realization of any
Indemnified Damages in respect of which a Claim is to be made under this
Section 6, of the commencement of such Indemnified Proceeding or of such
incurrence or realization, enclosing a copy of all relevant documents, including
all papers served and claims made, but the omission to so notify the applicable
Indemnifying Person promptly of any such Indemnified Proceeding or incurrence or
realization shall not relieve (x) such Indemnifying Person from any liability
that it may have to such Indemnified Person under this Section 6 or otherwise,
except, as to such Indemnifying Person’s liability under this Section 6, to the
extent, but only to the extent, that such Indemnifying Person shall have been
prejudiced by such omission, or (y) any other Indemnifying Person from liability
that it may have to any Indemnified Person under the Operative Documents.
          (d) In case any Indemnified Proceeding shall be brought against any
Indemnified Person and it shall notify the applicable Indemnifying Person of the
commencement thereof as provided by Section 6(c) and such Indemnifying Person
shall be entitled to participate in, and provided such Indemnified Proceeding
involves a claim solely for money damages and does not seek an injunction or
other equitable relief against the Indemnified Person and is not a criminal or
regulatory action, to assume the defense of, such Indemnified Proceeding with
counsel reasonably satisfactory to such Indemnified Person, and after notice
from such Indemnifying Person to such Indemnified Person of such Indemnifying
Person’s election so to assume the defense thereof and the failure by such
Indemnified Person to object to such counsel within ten (10) Business Days
following its receipt of such notice, such Indemnifying Person shall not be
liable to such Indemnified Person for legal or other expenses related to such
Indemnified Proceedings incurred after such notice of election to assume such
defense except as provided below and except for the reasonable costs of
investigating, monitoring or cooperating in such defense subsequently incurred
by such Indemnified Person reasonably necessary in connection with the defense
thereof. Such Indemnified Person shall have the right to employ its counsel in
any such Indemnified Proceeding, but the reasonable fees and expenses of such
counsel shall be at the expense of such Indemnified Person unless:
     (i) the employment of counsel by such Indemnified Person at the expense of
the applicable Indemnifying Person has been authorized in writing by such
Indemnifying Person;
     (ii) such Indemnified Person shall have reasonably concluded in its good
faith
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

10



--------------------------------------------------------------------------------



 



(which conclusion shall be determinative unless a court determines that such
conclusion was not reached reasonably and in good faith) that there is or may be
a conflict of interest between the applicable Indemnifying Person and such
Indemnified Person in the conduct of the defense of such Indemnified Proceeding
or that there are or may be one or more different or additional defenses,
claims, counterclaims, or causes of action available to such Indemnified Person
(it being agreed that in any case referred to in this clause (ii) such
Indemnifying Person shall not have the right to direct the defense of such
Indemnified Proceeding on behalf of the Indemnified Person);
     (iii) the applicable Indemnifying Person shall not have employed counsel
reasonably acceptable to the Indemnified Person, to assume the defense of such
Indemnified Proceeding within a reasonable time after notice of the commencement
thereof (provided, however, that this clause shall not be deemed to constitute a
waiver of any conflict of interest that may arise with respect to any such
counsel); or
     (iv) any counsel employed by the applicable Indemnifying Person shall fail
to timely commence or diligently conduct the defense of such Indemnified
Proceeding and such failure has materially prejudiced (or, in the reasonable
judgment of the Indemnified Person, is in danger of materially prejudicing) the
outcome of such Indemnified Proceeding;
in each of which cases the reasonable fees and expenses of counsel for such
Indemnified Person shall be at the expense of such Indemnifying Person. Only one
counsel shall be retained by all Indemnified Persons with respect to any
Indemnified Proceeding, unless counsel for any Indemnified Person reasonably
concludes in good faith (which conclusion shall be determinative unless a court
determines that such conclusion was not reached reasonably and in good faith)
that there is or may be a conflict of interest between such Indemnified Person
and one or more other Indemnified Persons in the conduct of the defense of such
Indemnified Proceeding or that there are or may be one or more different or
additional defenses, claims, counterclaims, or causes or action available to
such Indemnified Person.
          (e) Without the prior written consent of such Indemnified Person, such
Indemnifying Person shall not settle or compromise, or consent to the entry of
any judgment in, any pending or threatened Indemnified Proceeding, unless such
settlement, compromise, consent or related judgment (i) includes an
unconditional release of such Indemnified Person from all liability for Losses
arising out of such claim, action, investigation, suit or other legal
proceeding, (ii) provides for the payment of money damages as the sole relief
for the claimant (whether at law or in equity), (iii) involves no finding or
admission of any violation of law or the rights of any Person by the Indemnified
Person, and (iv) is not in the nature of a criminal or regulatory action. No
Indemnified Person shall settle or compromise, or consent to the entry of any
judgment in, any pending or threatened Indemnified Proceeding in respect of
which any payment would result hereunder or under the Operative Documents
without the prior written consent of the Indemnifying Person, such consent not
to be unreasonably conditioned, withheld or delayed.
          (f) The indemnification required by this Section 6 shall be made by
periodic payments of the amount of Claims during the course of the investigation
or defense, as and when Indemnified Damages are incurred.
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

11



--------------------------------------------------------------------------------



 



          Section 7. Contribution. To the extent any indemnification by an
Indemnifying Person is prohibited or limited by law, such Indemnifying Person
agrees to make the maximum contribution with respect to any amounts for which it
would otherwise be liable under Section 6 to the fullest extent permitted by
law; provided, however, that: (i) no Person involved in the sale of Registrable
Securities which Person is guilty of fraudulent misrepresentation (within the
meaning Section 11(f) of the Securities Act) in connection with such sale shall
be entitled to contribution from any Person involved in such sale of Registrable
Securities who was not guilty of fraudulent misrepresentation; and
(ii) contribution by any seller of Registrable Securities shall be limited in
amount to the net amount of proceeds received by such seller from the sale of
such Registrable Securities pursuant to such Registration Statement.
          Section 8. Reports Under The Exchange Act. With a view to making
available to the Investor(s) the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit the Investor(s) to sell securities of Dynavax to the public
without registration (“Rule 144”), Dynavax agrees to use commercially reasonable
efforts to:
          (a) make and keep public information available, as those terms are
understood and defined in Rule 144;
          (b) file with the SEC in a timely manner all reports and other
documents required of Dynavax under the Securities Act and the Exchange Act so
long as Dynavax remains subject to such requirements and the filing of such
reports and other documents is required for the applicable provisions of
Rule 144; and
          (c) furnish to each Investor so long as such Investor owns Registrable
Securities, promptly upon request, (i) a written statement by Dynavax, if true,
that it has complied with the reporting requirements of Rule 144, the Securities
Act and the Exchange Act, (ii) a copy of the most recent annual or quarterly
report of Dynavax and such other reports and documents so filed by Dynavax, and
(iii) such other information as may be reasonably requested to permit the
Investor(s) to sell such securities pursuant to Rule 144 without registration.
          Section 9. Assignment of Registration Rights. The rights under this
Agreement shall be automatically assignable by the Investor(s) to any transferee
of all or at least [ * ] shares of such Investor’s Registrable Securities (or if
an Investor shall hold less than [ * ] such shares, then a transfer of all such
shares) if: (i) the Investor agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to Dynavax
within a reasonable time after such assignment; (ii) Dynavax is, within a
reasonable time after such transfer or assignment, furnished with written notice
of (A) the name and address of such transferee or assignee, and (B) the
securities with respect to which such registration rights are being transferred
or assigned; (iii) immediately following such transfer or assignment the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; (iv) at or before the
time Dynavax receives the written notice contemplated by clause (ii) of this
sentence the transferee or assignee agrees in writing with Dynavax to be bound
by all of the provisions contained herein; and (v) (A) in the case of a transfer
of Warrant Related Registrable Securities, such transfer shall have been made in
accordance with the applicable requirements, if any, of the Warrant Purchase
Agreement, and
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

12



--------------------------------------------------------------------------------



 



(B) in the case of a transfer of the Purchase Option Related Registrable
Securities, such transfer shall have been made in accordance with the applicable
requirements, if any, of the Purchase Option Agreement.
          Section 10. Amendment of Registration Rights.
          (a) The terms of this Agreement shall not be altered, modified,
amended, waived or supplemented in any manner whatsoever except by a written
instrument signed by each of (i) Dynavax and (ii) Investor(s) holding a majority
of the Registrable Securities (other than in the case of any alteration,
modification, amendment, waiver or supplement which affects any individual
Investor in a manner that is less favorable or more detrimental to such Investor
than to the other Investor(s) solely based on the face of such alteration,
modification, amendment, waiver or supplement and without regard to the number
of Registrable Securities held by such Investor, in which case, such alteration,
modification, amendment, waiver or supplement must also be approved by such less
favorably or more detrimentally treated Investor).
          (b) Notwithstanding Section 10(a), any party hereto may waive, solely
with respect to itself, any one or more of its rights hereunder without the
consent of any other party hereto; provided that no such waiver shall be
effective unless set forth in a written instrument executed by the party against
whom such waiver is to be effective.
          Section 11. Miscellaneous.
          (a) A Person is deemed to be a holder of Registrable Securities
whenever such Person owns or is deemed to own of record such Registrable
Securities. If Dynavax receives conflicting instructions, notices or elections
from two or more Persons with respect to the same Registrable Securities,
Dynavax shall act upon the basis of instructions, notice or election received
from the such record owner of such Registrable Securities.
          (b) Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted to be given to any party hereto
shall be in writing and shall be deemed given only if delivered to the party
personally or sent to the party by facsimile transmission (promptly followed by
a hard-copy delivered in accordance with this Section 11(b)), by next Business
Day delivery by a nationally recognized courier service, or by registered or
certified mail (return receipt requested), with postage and registration or
certification fees thereon prepaid, addressed to the party at its address set
forth below:
          If to Dynavax:
Dynavax Technologies Corporation
2929 Seventh Street, Suite 100
Berkeley, CA 94710
Attn: Deborah Smeltzer, VP, Operations & CFO
Facsimile: (510) 848-1327
          If to Holdings:
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

13



--------------------------------------------------------------------------------



 



Symphony Dynamo Holdings LLC
7361 Calhoun Place, Suite 325
Rockville, MD 20850
Attn: Joseph P. Clancy
Facsimile: (301) 762-6154
          with a copy to:
Symphony Capital Partners, L.P.
875 Third Avenue, 18th Floor
New York, NY 10022
Facsimile: (212) 632-5401
          and
Symphony Strategic Partners, LLC
875 Third Avenue, 18th Floor
New York, NY 10022
Facsimile: (212) 632-5401
or to such other address as such party may from time to time specify by notice
given in the manner provided herein to each other party entitled to receive
notice hereunder.
          (c) This Agreement shall be governed by, and construed in accordance
with, the laws of the State of New York; except to the extent that this
Agreement pertains to the internal governance of Holdings or Dynavax, and to
such extent this Agreement shall be governed and construed in accordance with
the laws of the State of Delaware.
          (d) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the nonexclusive jurisdiction of any
New York State court, any Delaware State court or federal court of the United
States of America sitting in The City of New York, Borough of Manhattan or
Wilmington, Delaware, and any appellate court from any jurisdiction thereof, in
any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such New York State
court, any such Delaware State court or, to the fullest extent permitted by law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement shall affect any right that any party hereto may
otherwise have to bring any action or proceeding relating to this Agreement.
          (e) Each of the parties hereto irrevocably and unconditionally waives,
to the fullest extent it may legally and effectively do so, any objection that
it may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any New York State or
federal court, or any Delaware State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

14



--------------------------------------------------------------------------------



 



defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court. Each of the parties hereby consent to service of process by
mail.
          (f) WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
(WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO
THIS AGREEMENT.
          (g) Entire Agreement. This Agreement (including any Annexes,
Schedules, Exhibits or other attachments hereto) constitutes the entire
agreement between the parties hereto with respect to the matters covered hereby
and supersedes all prior agreements and understandings with respect to such
matters between the parties hereto.
          (h) Successors; Assignment; Counterparts.
     (i) Nothing expressed or implied herein is intended or shall be construed
to confer upon or to give to any Person, other than the parties hereto, any
right, remedy or claim under or by reason of this Agreement or of any term,
covenant or condition hereof, and all the terms, covenants, conditions, promises
and agreements contained herein shall be for the sole and exclusive benefit of
the parties hereto and their successors and permitted assigns provided, however,
that, subject to the requirements of Section 9, this Agreement shall inure to
the benefit of and be binding upon the permitted successors and assigns of each
of the parties hereto.
     (ii) This Agreement may be executed in one or more counterparts, each of
which, when executed, shall be deemed an original but all of which taken
together shall constitute one and the same Agreement.
          (i) Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.
          (j) All consents and other determinations required to be made by the
Investor(s) pursuant to this Agreement shall be made, unless otherwise specified
in this Agreement, by Investor(s) holding at least a majority of the Registrable
Securities.
{SIGNATURES FOLLOW ON NEXT PAGE}
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.
Registration Rights Agreement

15



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Agreement to
be executed by their respective officers or other representatives thereunto duly
authorized, as of the date first above written.

            DYNAVAX TECHNOLOGIES CORPORATION
      By:   /s/ Dino Dina         Name:   Dino Dina, M.D.        Title:  
President & Chief Executive Officer     

              SYMPHONY DYNAMO HOLDINGS LLC
 
       
 
  By:   Symphony Capital Partners, L.P.,
its Manager
 
       
 
  By:   Symphony Capital GP, L.P.,
its general partner
 
       
 
  By:   Symphony GP, LLC,
its general partner

                  By:   /s/ Mark Kessel         Name:   Mark Kessel       
Title:   Managing Member     

[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 